DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–2 is/are pending.
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2020/0035970 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 October 2019 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because the numbers, letters, and/or reference characters of Fig. 2 are not at least 0.32 cm (1/8 inch) in height. Numbers, letters, and reference characters . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LITHIUM ION BATTERY SEPARATOR MANUFACTURED FROM COMPOSITE FIBERS COMPOSED OF POLYPROPYLENE CORE AND ALKALI-SOLUBLE POLYESTER WITH POLYETHYLENE SKIN AND MANUFACTURING METHOD OF THE SAME.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1–2 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "composite fine-denier POY fibers." The term "fine" is a relative term that renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "composite fine-denier POY fibers" is indefinite.
Claim 1 recites the limitation "the sea" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "COPET being islands" in line 5. Claim 1 has previously recited the limitation "an islands-in-the-sea form" in line 5. It is unclear if "islands" recited in line 5 is further limiting "islands" recited previously in line 5.
Claim 1 recites the limitation "a certain breadth." The term "certain" is a relative term that renders the claim indefinite.  The term "certain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the 
Claim 1 recites the limitation "a hot roll." The term "hot" is a relative term that renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a hot roll" is indefinite.
Claim 1 recites the limitation "the PE component" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "a low melting point." The term "low" is a relative term that renders the claim indefinite.  The term "low" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a low melting point" is indefinite.
Claim 1 recites the limitation "the PP and COPET components" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "higher melting points." The term "higher" is a relative term that renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "higher melting points" is indefinite.
Claim 1 recites the limitation "a lot of tiny fibers." The term "a lot" is a relative term that renders the claim indefinite.  The term "a lot" is not defined by the claim, the specification does 
Claim 1 recites the limitation "tiny fibers." The term "tiny" is a relative term that renders the claim indefinite.  The term "tiny" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "tiny fibers" is indefinite.
Claim 2 recites the limitations "composite fine-denier POY fibers," "a core," "a skin," "an islands-in-the-sea form," "a fabric," "a certain bread," "a hot roll," "a film," "an alkali solution," and "a lithium ion battery separator." Claim 2 has recited, in the preamble, "the lithium ion battery separator according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitations "composite fine-denier POY fibers," "a core," "a skin," "an islands-in-the-sea form," "a fabric," "a certain bread," "a hot roll," "a film," "an alkali solution," and "a lithium ion battery separator." It is unclear if "composite fine-denier POY fibers," "a core," "a skin," "an islands-in-the-sea form," "a fabric," "a certain bread," "a hot roll," "a film," "an alkali solution," and "a lithium ion battery separator" recited in claim 2 are further limiting "composite fine-denier POY fibers," "a core," "a skin," "an islands-in-the-sea form," "a fabric," "a certain bread," "a hot roll," "a film," "an alkali solution," and "a lithium ion battery separator" recited in claim 1, respectively.
Claim 2 recites the limitation "a holt melt spinning technology." The term "hot" is a relative term that renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 2 recites the limitation "a hot melt spinning technology combined with a composite spinning assembly." Claim 2 has recited, in the preamble, "the lithium ion battery separator according to claim 1" and includes all the limitations of claim 1. Claim 1 recites the limitation "a chemical fiber composite spinning technology." It is unclear if "a hot melt spinning technology combined with a composite spinning assembly" recited in claim 2 is further limiting "a chemical fiber composite spinning technology" recited in claim 1.
Claim 2 recites the limitation "multi-component composite fine-denier POY fibers." The term "fine" is a relative term that renders the claim indefinite.  The term "fine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "multi-component composite fine-denier POY fibers" is indefinite.
Claim 2 recites the limitation "a certain breadth." The term "certain" is a relative term that renders the claim indefinite.  The term "certain" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a certain breadth" is indefinite.
Claim 2 recites the limitation "actual needs." The term "actual" is a relative term that renders the claim indefinite.  The term "actual" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "actual needs" is indefinite.
Claim 2 recites the limitation "a hot roll." The term "hot" is a relative term that renders the claim indefinite.  The term "hot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a hot roll" is indefinite.
Claim 2 recites the limitation "the components" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the difference" in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "ultrafine-denier fibers." The term "ultrafine" is a relative term that renders the claim indefinite.  The term "ultrafine" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "ultrafine-denier fibers" is indefinite.
Claim 2 recites the limitation "very small monofilaments." The term "very small" is a relative term that renders the claim indefinite.  The term "very small" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "very small monofilaments" is indefinite.
Claim 2 recites the limitation "a hot roll" in line 18. Claim 2 has previously recited the limitation "a hot roll" in line 13. It is unclear if "a hot roll" recited in line 18 is further limiting "a hot roll" recited in line 13.
Claim 2 recites the limitation "a lot of tiny random fibers." The term "a lot" is a relative term that renders the claim indefinite.  The term "a lot" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a lot of tiny random fibers" is indefinite.
Claim 2 recites the limitation "tiny random fibers." The term "tiny" is a relative term that renders the claim indefinite.  The term "tiny" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "tiny random fibers" is indefinite.
Claim 2 recites the limitation "during stretching and hot pressing" in line 20. Claim 2 has previously recited the limitation "stretching" in line 13 and "pressing by a hot roll" in line 13. It is unclear if "stretching and hot pressing" recited in line 20 is further limiting "stretching" recited in line 13 and "pressing by a hot roll" recited in line 18.
Claim 2 recites the limitation "generally controlled." The term "generally" is a relative term that renders the claim indefinite.  The term "generally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "generally controlled" is indefinite.
Claim 2 recites the limitation "many randomly ordered pores." The term "many" is a relative term that renders the claim indefinite.  The term "many" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 2 recites the limitation "greatly enhancing." The term "greatly" is a relative term that renders the claim indefinite.  The term "greatly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "greatly enhancing" is indefinite.
Claim 2 recites the limitation "the strength" in line 28.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "a higher strength." The term "higher" is a relative term that renders the claim indefinite.  The term "higher" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a higher strength" is indefinite.
Claim 2 recites the limitation "a moderate thickness." The term "moderate" is a relative term that renders the claim indefinite.  The term "moderate" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a moderate thickness" is indefinite.
Claim 2 recites the limitation "a smaller pore size." The term "smaller" is a relative term that renders the claim indefinite.  The term "smaller" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of 
Claim 2 recites the limitation "a better distribution." The term "better" is a relative term that renders the claim indefinite.  The term "better" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, the limitation "a better distribution" is indefinite.

Allowable Subject Matter
Claim(s) 1 and 2 is/are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art of record is Amagasa (JP 2006-169665 A).
Amagasa discloses a lithium ion battery separator, characterized in that: composite fine-denier POY fibers with polypropylene PP acting as a core (see polypropylene, [0036]) and alkali-soluble polyester COPET (see lactic acid polymer, [0031]) and polyethylene PE (see ethylene, [0036]) acting as a skin are produced by means of a chemical fiber composite spinning technology (see spinning, [0032]), wherein the COPET and PE are distributed as an islands-in-the-sea form (see an islands-in-the-sea, [0032]), then the POY fibers are arranged as a fabric with a certain breadth by means of beam-warping, the fabric is subjected to stretching and hot-
Amagasa does not disclose, teach, or suggest the following distinguishing feature(s):
A lithium ion battery separator, characterized in that alkali-soluble polyester COPET and polyethylene PE acting as a skin, with the COPET being islands in a sea of the PE, while the PP and COPET components having higher melting points are formed as a lot of tiny fibers evenly distributed in a PE film, and then the COPET is dissolved away by means of an alkali solution such that a place where the COPET is present in the film become pores and PP fibers become the skeleton of the film, thus finally forming the lithium ion battery separator.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./             Primary Examiner, Art Unit 1725